DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/11/22 have been fully considered and deemed persuasive.  Accordingly, claims 1-14 and 20 are allowable over the prior art of record.  Newly presented claims 21-24 are being addressed below.
Claim Objections
Claims 1-14 and 20 are objected to because of the following informalities:  “independently selectively” in line 9 of claim 1 should be --independently and selectively--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 22, it is unclear as to how a third depth that is deeper than the second depth would have a pressure of three atmospheres similar to that of the second depth.  Claim 23 is similar rejected since it depends from claim 22.  The claims are being examined as best understood as indicated in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,261,378 B2 (hereinafter Kanetis) in view of Lignini.
Regarding claim 21,  Kanetis teaches a pool (1) with a cover (7) to be releasably and adjustably positioned within the pool at various depths per user’s desire which obviously isolate a shallower portion of the diving pool above the cover from a deeper portion of the diving pool below the cover.  The pool can be used as a therapy pool (see col. 12, lines 12-16).  Kanetis does not disclose the pool having multi-tiered sections as claimed.  Attention is directed to Lignini teaches an analogous diving pool (see Fig. 2) having four tier sections at various depths so as to provide greater flexibility recreational pool with natural diving experience as one would experience if one were diving in a coral reef in an ocean (see para. [0004] of Lignini) and that divers will experience increasing atmospheric pressure (ATM) at increasing diving depths and that pressure increases at a rate of 1 ATM every 33 feet of water depth; thus, “at 22 feet, a diver is at 2ATM; at 66 feet a diver is at 2TM, and so on” (see para. [0030] of Lignini).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the Kanetis pool with a first tiered section extending to a first depth (33 feet) of the diving pool configured to provide a pressure of two atmospheres to facilitate pressure-based therapeutic treatment at the first depth; a second tiered section extending to a second depth (66 feet) of the diving pool that is deeper than the first depth to provide a pressure of three atmospheres to facilitate pressure-based therapeutic treatment at the second depth as taught by Lignini in order to allow various depths/ATM therapy and diving training.  
	Regarding claim 22, similarly to the diving pool of claim 21 above, the Kanetis in view of Lignini pool can further include a third tiered section extending from the second depth to a third depth of the diving pool that is deeper than the second depth and that is configured to provide a pressure of “three atmospheres” to facilitate pressure-based therapeutic treatment at the third depth.
	Regarding claim 23, similarly to the diving pool of claim 22 above, the Kanetis in view of Lignini pool can further comprise a fourth tiered section extending from the third depth to a fourth depth (99 feet) of the diving pool that is deeper than the third depth and that is configured to provide a pressure of four atmospheres to facilitate pressure-based therapeutic treatment at the fourth depth.
Regarding claim 24, similarly to the diving pool of claim 21 above, the Kanetis therapy pool would obviously yield the depth at which the cover is positioned is selectable based on an identified treatment program to provide a platform at a corresponding pressure (see col. 12, lines 12-16 of Kanetis, “any of a number of specified depths”) to facilitate pressure-based therapeutic treatment using the corresponding pressure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,851,556. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of the claims in U.S. Patent No. 10,851,556.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754